Exhibit 10.14(d)

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 31, 2008, by and among ESMARK STEEL SERVICE GROUP, INC., a Delaware
corporation (formerly known as Esmark Incorporated and herein, together with its
successors and assigns, the “Company”), SUN STEEL COMPANY LLC, an Illinois
limited liability company (“Sun Steel”), ELECTRIC COATING TECHNOLOGIES LLC, a
Delaware limited liability company (“Electric Coating”), GREAT WESTERN STEEL
COMPANY LLC, an Illinois limited liability company (“Great Western”), CENTURY
STEEL COMPANY LLC, an Illinois limited liability company (“Century Steel”),
ELECTRIC COATING TECHNOLOGIES BRIDGEVIEW LLC, an Illinois limited liability
company (“ECT Bridgeview”), U.S. METALS & SUPPLY LLC, an Illinois limited
liability company (“U.S. Metals”), MIAMI VALLEY STEEL SERVICE, INC., an Ohio
corporation (“Miami Valley”), NORTH AMERICAN STEEL LLC, an Illinois limited
liability company (“North American”), PREMIER RESOURCE GROUP LLC, an Illinois
limited liability company (“Premier”), and INDEPENDENT STEEL COMPANY LLC, an
Illinois limited liability company (“Independent” and, together with the
Company, Sun Steel, Electric Coating, Great Western, Century Steel, ECT
Bridgeview, U.S. Metals, Miami Valley, North American, and Premier, and their
respective successors and assigns, collectively, the “Borrowers” and,
individually, “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto, the Issuing Bank party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (herein, together with its successors and
assigns, the “Administrative Agent”) and Co-Collateral Agent, and GENERAL
ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent.

RECITALS:

A. Reference is made to the Credit Agreement, dated as of April 30, 2007 (as
amended and as the same may from time to time be further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the other Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent, the Co-Collateral Agents, J.P. Morgan Securities Inc., as
Sole Bookrunner and Co-Lead Arranger, and GE Capital Markets, Inc., as Co-Lead
Arranger.

B. The Company has requested that the Administrative Agent and the Lenders agree
to make certain amendments to the Credit Agreement (including, without
limitation, extending the Maturity Date).

D. The Administrative Agent and the Lenders have agreed to extend the Maturity
Date and to amend certain other provisions of the Credit Agreement pursuant to
the terms and subject to the conditions set forth herein.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall have such meaning ascribed
to it in the Credit Agreement.

Section 2. Amendments.

2.1 Amendment to “Maturity Date” Definition. The definition of “Maturity Date”
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
as follows:



--------------------------------------------------------------------------------

“Maturity Date” means February 29, 2008 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

2.2 Amendment to Add Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add the following new defined terms thereto in alphabetical order:

“Third Amendment” means Amendment No. 3 to Credit Agreement, dated as of
January 31, 2008, among the Company, the other Loan Parties party thereto, the
Lenders party thereto, the Issuing Bank, the Administrative Agent and the
Co-Collateral Agents.

“Third Amendment Effective Date” has the meaning ascribed to it in the Third
Amendment.

2.3 Amendment to Reporting Covenant/Weekly Reporting. Section 5.01(f) is hereby
amended to delete the words “20 days of the end of each calendar month”
therefrom and to insert in place thereof the following words: “20 days of the
end of each calendar month and 5 Business Days after Friday of each week
(beginning with Friday, February 8, 2008)”; and Section 5.01(h) is hereby
further amended to delete the words “as of the month then ended” therefrom and
to insert in place thereof the following words: “as of the period then ended”.

2.4 Amendment to Add an Event of Default. Article VII of the Credit Agreement is
hereby amended to add the following new subsection (t) thereto:

(t) any breach or violation of, or failure to comply with, Section 5 of the
Seventh Amendment to Amended and Restated Revolving Loan Agreement, dated as of
January 31, 2008 (the “WPC Seventh Amendment”), by and among Wheeling-Pittsburgh
Steel Corporation, a Delaware corporation, Wheeling-Pittsburgh Corporation, a
Delaware corporation, the lenders party thereto, and General Electric Capital
Corporation, as administrative agent for such lenders, as in effect on the date
of the Third Amendment (and without giving effect to any amendment or other
modification to Section 5 of the WPC Seventh Amendment on or after the date of
the Third Amendment).

Section 3. Effectiveness of Amendments. The amendments set forth above shall
become effective on the date first written above (the “Third Amendment Effective
Date”) if on or before such date the following conditions have been satisfied:

(a) this Amendment shall have been executed by the Borrowers, the Lenders and
the Administrative Agent, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent;

(b) the Guarantor Acknowledgment attached hereto shall have been executed by
each Loan Guarantor, and counterparts thereof as so executed shall have been
delivered to the Administrative Agent;

(c) the Borrowers shall have paid to the Administrative Agent, for the account
of each Lender signing this Amendment on or prior to the date hereof, an
amendment fee in an amount equal to the product of (i) five basis points times
(ii) such Lender’s Commitment;

(d) the Administrative Agent shall have received an amendment, in form and
substance satisfactory to the Lenders, to the WPC Revolving Credit Agreement
executed by the Administrative Agent (as defined therein) and the requisite
number of Lenders (as defined therein) required thereunder;

 

-2-



--------------------------------------------------------------------------------

(e) the Borrowers shall have paid all legal fees and expenses of counsel (i) to
the Administrative Agent (i.e., Jones Day) and (ii) to General Electric Capital
Corporation (i.e., Winston & Strawn LLP), in each case, that have been invoiced
on or prior to the date hereof; and

(f) the Administrative Agent shall have received such other documents as the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

Section 4. Cash Management/ Exercise of Exclusive Control. Notwithstanding
anything to the contrary in the Credit Agreement or any other Loan Document, the
parties hereto agree that the Administrative Agent shall deliver a notice of
exclusive control or shifting control notice (or any other notice of similar
effect called for by the applicable Deposit Account Control Agreement, as
defined in the Security Agreement) to the depository institution party to each
Deposit Account Control Agreement, instructing such depository institution to
(a) begin forwarding through daily sweeps all amounts received in the deposit
account(s) governed by such Deposit Account Control Agreement into a deposit
account held by Administrative Agent and (b) comply only with instructions
delivered by the Administrative Agent and not the Loan Party party thereto. Each
Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that all of its deposit accounts and all deposit accounts of its
Subsidiaries are subject to Deposit Account Control Agreements, which have been
executed and delivered to the Administrative Agent prior to the date hereof.

Section 5. Representations and Warranties.

(a) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

(i) such Borrower has the legal power and authority to execute and deliver this
Amendment;

(ii) the officers executing this Amendment on behalf of such Borrower have been
duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof;

(iii) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the articles of incorporation or organization, bylaws or operating
agreement of such Borrower or any law applicable to such Borrower or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against such Borrower;

(iv) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; and

(v) upon the execution and delivery of this Amendment by such Borrower, this
Amendment shall constitute a valid and binding obligation of such Borrower in
every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.

 

-3-



--------------------------------------------------------------------------------

(b) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in Article III of the Credit Agreement is true and correct
in all material respects as of the date hereof, except to the extent that any
thereof expressly relate to an earlier date.

Section 6. Waiver of Claims. Each of the Borrowers hereby releases, remises,
acquits and forever discharges each Lender, the Administrative Agent, each
Co-Collateral Agent and the Issuing Bank (including any Person which is
resigning or assuming such respective capacity) and each of their respective
employees, agents, representatives, consultants, attorneys, officers, directors,
partners, fiduciaries, predecessors, successors and assigns, subsidiary
corporations, parent corporations and related corporate divisions (collectively,
the “Released Parties”), from any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct or indirect, at
law or in equity, of whatever nature or kind, whether heretofore or hereafter
arising, for or because of any manner of things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of any or in any way
connected to this Amendment or the other Loan Documents (collectively, the
“Released Matters”). Each Borrower hereby acknowledges that the agreements in
this Section 14 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each
Borrower hereby represents and warrants to each Lender, the Administrative
Agent, each Co-Collateral Agent and the Issuing Bank (including any Person which
is resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of such
Borrower in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT. EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.

Section 7. Expenses. As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, the Borrowers, jointly and severally, agree to
pay on demand all reasonable costs and expenses incurred by the Administrative
Agent, the Co-Lead Arrangers and each of their Affiliates in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation the reasonable costs and fees of the Administrative Agent’s special
legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof, and all costs and expenses incurred by the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank or any Lender
in connection with the enforcement or preservation of any rights under the
Credit Agreement, as amended hereby.

Section 8. Agreements Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

 

-4-



--------------------------------------------------------------------------------

Section 9. Entire Agreement. This Amendment, together with the Credit Agreement
and the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and may be
delivered by facsimile or electronic transmission, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

Section 11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (including, without limitation, 735 ILCS
Section 105/5-1 et seq, but otherwise without regard to the conflict of laws
provisions) of the State of Illinois, but giving effect to federal laws
applicable to national banks.

Section 12. JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature pages follow.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

ESMARK STEEL SERVICE GROUP, INC. By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   President SUN STEEL COMPANY LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager ELECTRIC COATING TECHNOLOGIES LLC By
 

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager GREAT WESTERN STEEL COMPANY LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager CENTURY STEEL COMPANY LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager ELECTRIC COATING TECHNOLOGIES
BRIDGEVIEW LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

U.S. METALS & SUPPLY LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager MIAMI VALLEY STEEL SERVICE, INC. By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager NORTH AMERICAN STEEL LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager PREMIER RESOURCE GROUP LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager INDEPENDENT STEEL COMPANY LLC By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard Title:   Manager

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Co-Collateral Agent,

Issuing Bank, Swingline Lender, and a Lender

By  

/s/ Dan Lehner

Name:   Dan Lehner Title:   Vice President

GENERAL ELECTRIC CAPITAL

CORPORATION, as Co-Collateral Agent and a Lender

By  

/s/ Matthew N. McAlpine

Name:   Matthew N. McAlpine Title:   Duly Authorized Signatory

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Amendment No. 3 to Credit Agreement, dated as of January 31, 2008 (the
“Amendment”). Each of the undersigned specifically acknowledges the terms of and
consent to the amendments set forth therein. Each of the undersigned further
agrees that the obligations of each of the undersigned pursuant to the Loan
Guaranty to which it is a party shall remain in full force and effect and be
unaffected hereby.

Each of the undersigned hereby releases, remises, acquits and forever discharges
each Lender, the Administrative Agent, each Co-Collateral Agent and the Issuing
Bank (including any Person which is resigning or assuming such respective
capacity) and each of their respective employees, agents, representatives,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Each of the undersigned hereby acknowledges that the agreements in
this Section 14 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
undersigned hereby represents and warrants to each Lender, the Administrative
Agent, each Co-Collateral Agent and the Issuing Bank (including any Person which
is resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of any of the
undersigned in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

EACH OF THE UNDERSIGNED AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS
AMENDMENT. EACH OF THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND
BENEFITS WHICH IT MIGHT OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW,
TO THE EXTENT SUCH LAW MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH
UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE
APPLICABLE, EACH OF THE UNDERSIGNED WAIVES AND RELEASES ANY RIGHT OR DEFENSE
WHICH IT MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION
WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS
OR RELEASES HEREUNDER.

EACH OF THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTOR
ACKNOWLEDGEMENT, THE AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE UNDERSIGNED (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTOR ACKNOWLEDGMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantor Acknowledgment has been duly executed by each
of the undersigned as of the date first written above.

 

ESMARK REALTY LLC   U.S. METALS REALTY LLC By  

/s/ Craig T. Bouchard

  By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard   Name:   Craig T. Bouchard Title:   Manager   Title:
  Manager SUN STEEL REALTY LLC   MIAMI VALLEY REALTY LLC By  

/s/ Craig T. Bouchard

  By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard   Name:   Craig T. Bouchard Title:   Manager   Title:
  Manager CENTURY STEEL REALTY LLC   ISCO REALTY LLC By  

/s/ Craig T. Bouchard

  By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard   Name:   Craig T. Bouchard Title:   Manager   Title:
  Manager GREAT WESTERN REALTY LLC  

ESMARK INCORPORATED

(f/k/a Clayton Acquisition Corporation)

By  

/s/ Craig T. Bouchard

  By  

/s/ Craig T. Bouchard

Name:   Craig T. Bouchard   Name:   Craig T. Bouchard Title:   Manager   Title:
  President

Signature Page to Guarantor Acknowledgment to

Amendment No. 3 to Credit Agreement